TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-18-00427-CV


                                          E. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee


           FROM THE 433RD DISTRICT COURT OF COMAL COUNTY
  NO. C2017-1044D, THE HONORABLE KARIN E. BONICORO, JUDGE PRESIDING


                                            ORDER


PER CURIAM

                Appellant E. B. filed his notice of appeal on June 19, 2018. The appellate record

requested by appellant’s prior counsel was complete July 13, 2018, making appellant’s brief due

August 2, 2018. On July 16, 2018, counsel for appellant filed a motion for extension of time to

file appellant’s brief.

                Appellant’s counsel also seeks an order from this Court directing the trial court to

supplement the appellate record. If appellant’s counsel believes that the clerk’s record lacks

relevant items, counsel is instructed to file a record request with the trial court clerk specifically

describing the requested items so that the clerk can readily identify them, if counsel has

not already done so. See Tex. R. App. P. 34.5 (b)(2) (“The clerk will disregard a general

designation, such as one for ‘all papers filed in the case.’”), (c)(1) (“If a relevant item has been
omitted from the clerk’s record, . . . any party may by letter direct the trial court clerk to prepare,

certify, and file in the appellate court a supplement containing the omitted item.”).

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion in part and order counsel to file appellant’s

brief no later than August 22, 2018. If the brief is not filed by that date, counsel may be required

to show cause why she should not be held in contempt of court.

               It is ordered on July 18, 2018.



Before Justices Puryear, Goodwin, and Bourland




                                                  2